Citation Nr: 0217821	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  95-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to service connection for paranoid 
schizophrenia.




REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This appeal arose from a December 1994 rating decision of 
the Washington, D.C., Department of Veterans Affairs (VA), 
Regional Office (RO), which had found that the veteran had 
not submitted sufficient new and material evidence to 
reopen his claim for service connection paranoid for 
schizophrenia.  This decision was confirmed by a rating 
action issued in April 1995.  In December 1996, the Board 
of Veterans Appeals (Board) remanded this case to the RO, 
finding that the claim for service connection had to be 
readjudicated on the merits; this remand also requested 
that private treatment records be obtained, following the 
completion of which the veteran was to be provided a VA 
examination.  Following the completion of this 
development, the Board issued a decision on August 16, 
2000, which denied entitlement to service connection for 
paranoid schizophrenia.

The claim was was appealed to the Court of Appeals for 
Veterans Claims (CAVC). On June 1, 2001, CAVC issued an 
order which vacated the August 2000 Board decision and 
returned the case to the Board for readjudication 
consistent with its order.  Copies of the Joint Motion for 
Remand and CAVC's order have been placed in the claims 
file.


FINDINGS OF FACT

The earliest manifestations of the veteran's paranoid 
schizophrenia began during his active service.



CONCLUSION OF LAW

Paranoid schizophrenia was incurred in wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he first began to hear 
voices while he was on active duty in Vietnam.  Therefore, 
he believes that service connection should be awarded to 
his diagnosed paranoid schizophrenia.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

The veteran's service medical records include the report 
of the February 1966 entrance examination.  According to 
this report, the veteran complained of tension headaches 
in grade school and mild postural dizziness in 1965, which 
reportedly resolved without sequelae. It was reported that 
the veteran stated no psychiatric complaints and findings 
on the examination were within normal limits.  At the time 
of the separation examination, the veteran noted the 
occurrence of dizzy spells in the past, although he denied 
any recent episodes.  He also checked "yes" in response to 
a question as to whether he had, or had ever had, nervous 
trouble.  The examination report includes afinding that 
the veteran was psychiatrically normal.  

From November 1974 to January 1975, the veteran was 
hospitalized at a VA facility in an unconscious state due 
to what was thought to be a drug overdose.  It was noted 
that he had used heroin and methadone.  After admission, 
he was noted to be agitated, confused and lethargic.  
Further testing revealed a left frontal intracerebral 
hemorrhage secondary to trauma.  The impression was that 
the veteran's mental status reflected an organic psychosis 
probably secondary to the intracerebral hematoma.  He was 
also diagnosed with exogenous depressive reaction.  A VA 
examination performed in July 1975 found no significant 
signs of the presence of residual cognitive dysfunction 
from the cerebral hemorrhage.  He was noted to be a 
bright, sensitive person with somewhat unrealistic 
expectations.  A January 1977 private note referred to 
paranoid schizophrenia.  A June 1978 private hospital 
report indicated his abuse of marijuana, as well as 
moderate use of alcohol.  The diagnosis was alcohol 
addiction.

The veteran was then afforded an extensive VA examination 
in September 1979.  He presented with bizarre complaints, 
stating that animals talked to him.  The examiner noted 
that he related this with very little distress, as if he 
were paraphrasing past questions asked by doctors.  He 
admitted to the past use of heroin, cocaine, marijuana, 
amphetamines and barbiturates.  He stated that he still 
occasionally used marijuana.  The examiner commented that 
it was unclear whether the veteran was actually 
hallucinating or simply misperceiving.  His affect was 
appropriate enough and he seemed to relate well; his mood 
was neutral.  The examiner could detect no true thought 
disorder and there was no evidence of psychotic thinking.  
He claimed that in 1974 the television would talk to him, 
but at the time of the examination, his thoughts were not 
bizarre or unusual.  His memory and orientation were 
normal.  There appeared to be no organic remnants from the 
1974 head injury.  It was also noted that his history was 
highly unreliable.  The diagnosis was drug abuse with 
possible organic psychosis manifested by hallucinosis.  
There was no evidence of organic brain syndrome.  

In January 1980, the veteran was hospitalized at a private 
facility after complaining of hallucinations.  He stated 
that he had been treated in 1972 by VA for psychiatric 
problems.  He provided no coherent history, although he 
indicated that he heard voices.  

The veteran was then afforded a VA examination in October 
1980.  He stated that he had begun to hear things in 1978.  
He denied the use of drugs, admitting only to the use of 
marijuana.  He was oriented in three spheres, his affect 
was blunted and he showed no emotion.  He thought he had 
been in a VA facility in 1972, although the examiner noted 
that it had actually been in 1974.  His verbalizations 
were relevant and coherent although they were not logical.  
There was no thought disturbance in form but there was 
disturbance in content.  He appeared to be delusional, he 
had no insight and his judgment was impaired.  Testing 
confirmed the diagnosis of organic delusional syndrome.

The record contained extensive treatment records from a 
private psychiatric facility to which the veteran was 
admitted in 1985 after being acquitted of murder charges 
by reason of insanity.  His long history of multiple 
substance abuse was noted.  At admission, his speech was 
clear, coherent, organized and relevant.  He had a history 
of delusional thinking and hallucinations.  His judgment 
was questionable.  His mood was euthymic and his affect 
was mildly blunted.  He claimed that his hallucinations 
had begun in service.  He had persecutory, grandiose and 
religious delusions.  The diagnoses were paranoid 
schizophrenia, alcohol abuse and mixed substance abuse.

In April 1994, the veteran's treating physician, H. K., 
provided a statement in which it was noted that he had 
been treating the veteran since August 1988.  His history 
of an intracerebral hemorrhage with loss of consciousness 
in 1974 was noted.  The veteran reported that his auditory 
and visual hallucinations had begun in 1969 on an 
intermittent basis.  He had been admitted in the late 
1970's for these symptoms.  It was noted that his current 
symptoms of paranoid schizophrenia were well controlled.  
An October 1994 note from the private facility to which he 
had been confined after his acquittal of murder charges 
referred to his consistent assertions that his symptoms 
had begun during service.  However, he stated that he had 
not reported these complaints to anyone.  He stated that 
he had not realized the import of the symptoms and thought 
that they would cease.  This examiner found him to be a 
credible historian.

On December 21, 1994, the veteran's treating physician, H. 
K., submitted a statement in which it was noted that he 
had treated the veteran since August 1987.  Shortly after 
the onset of treatment, the veteran had stated that his 
delusions and hallucinations had started in the military.  
His reports seemed sincere and too detailed to be 
fabricated.  The veteran indicated that his psychotic 
process was worse while stationed in Vietnam.  It was 
commented that "[f]or the above reasons, it is my 
professional opinion that [the veteran's] mental disorder 
began while he was in military service and was thereafter 
aggravated while he was on active duty."  On December 23, 
1994, D. L. S., Ph.D, stated "[i]t is my opinion, based on 
personal examination and a review of the extensive 
psychiatric records, that [the veteran's] mental disorder, 
paranoid schizophrenia, did result from his service in the 
United States military.  There is no evidence from either 
clinical interview, history, or psychological testing that 
his condition existed prior to military service."  

On January 6, 1995, E. C. S., Ph.D, submitted 
correspondence.  He stated that he had conducted 
standardized psychological tests, clinical interviews, and 
had reviewed the records from the private facility where 
the veteran had been confined in 1985.  He stated that he 
not had access to the veteran's military records.  It was 
reported that the veteran had not had a mental disorder 
prior to service or prior to his service in Vietnam.  He 
had begun to deteriorate in Vietnam and had continued to 
display psychotic symptoms after his discharge.  It was 
stated that "[t]herefore, I conclude that his mental 
disorder developed during his military service in Vietnam 
and is thereby service connected."

The veteran was then examined by VA in January 1995.  The 
examiner noted that the opinions offered by the private 
physician were based upon only recent interaction with the 
veteran; none of them knew the veteran while he was in 
service or during the one year period following service.  
He indicated that he had seen things during service in 
Vietnam that were not there and that he had heard voices 
since his separation.  He admitted that he had abused 
alcohol and that he had used heroin, although he denied 
being an addict.  He was taking Prolixin, which had 
eliminated the voices.  The mental status examination 
found that his speech was pressured and noted his 
motivation to convince the examiner that his symptoms had 
begun during service.  There was no evidence of 
hallucinations, his mood seemed euythmic and his thought 
content was focused on convincing the examiner that his 
symptoms had started in service.  His affect appeared to 
be broad-ranged.  The examiner noted that his opinion was 
based upon the interview and not upon a review of the 
claims folder, which was not available at the time of the 
interview.  It was commented that the onset of the 
hallucinations was not at all clear.  The evidence that 
the hallucinations had begun in service was based solely 
upon the veteran's own assertions, as were the opinions of 
the private physicians.  The diagnosis was paranoid 
schizophrenia, but its date of onset was unclear.  There 
was also no evidence that he had had psychotic symptoms 
within several years of discharge except his own 
statements that they had.  The examiner concluded the 
"[a]t the present time, I cannot say that these symptoms 
occurred during or soon after his military service."

The veteran then testified at a hearing before the Board 
in December 1996.  He stated that he had heard voices 
while in Vietnam, but that he had not reported this to 
anyone.  After service, these voices got worse and he 
finally approached someone for help.  He stated that he 
had gone to VA prior to 1985; he also recounted his 
troubles holding a job after service.

VA re-examined the veteran in February 1997.  The examiner 
noted the veteran's assertions that his paranoid 
schizophrenia had begun in service; however, there was no 
objective evidence of this disorder until 1985.  He had a 
blunted affect and moderate impairment of secondary 
thought processes evidenced by his inability and 
concreteness in proverb interpretation.  It was commented 
that the evidence concerning onset was based solely on the 
veteran's assertions.  Complicating the diagnostic picture 
was the veteran's inservice and post-service abuse of 
multiple substances, to include marijuana and PCP.  It was 
difficult to tell which symptoms were related to drug use 
and which to the early manifestations of his disorder.  
"In summary, my review failed to come to the conclusion 
about the onset of the patient's psychiatric disorder to 
ascertain that the patient's psychiatric disorder, 
specifically schizophrenia, had its onset in his 30's."

On September 26, 1997, the veteran's physician, J. J. K., 
submitted correspondence in which it was noted that the 
veteran had recounted hearing voices in 1967 in Vietnam.  
He indicated that he had not sought treatment because he 
was embarrassed to admit to the problem.  "Since [the 
veteran] states that auditory hallucinations first 
manifested themselves prior to his honorable discharge in 
September 1968, it would seem that schizophrenia became 
clinically significant prior to his military discharge."

In May 1999, the veteran was again examined by VA.  The 
examiner noted that both extensive claims folders had been 
read and that the veteran had been interviewed for over an 
hour.  The veteran stated that he had heard voices while 
in service but had not reported it.  He also stated that 
he had taken psychiatric medications while in service; 
however, the examiner's review of the record did not show 
any reference to psychiatric visits or medication.  He 
stated that he had begun to hear voices approximately 6 
months after his transfer to Vietnam; these became more 
hostile and interfered with concentration after his 
separation.  He stated that his first treatment for 
psychiatric complaints occurred between 1970 and 1973; the 
examiner noted that there was no evidence in the record of 
this.  It was commented that the veteran might have been 
accurately reporting hearing voices in service, but there 
was no way to confirm this because there was no 
documentation.  It was possible that the 1974 head injury 
brought on schizophrenia or aggravated a latent condition.

On August 13, 2002, the veteran's psychologist, D. L. S., 
Ph.D., sent in correspondence, in which it was noted that 
all the records, to include the service medical records, 
had been reviewed.  It was still his belief that the 
veteran's schizophrenia had begun in service.  According 
to Dr. D.L.S. the veteran's failure to report the symptoms 
at that time attested to his confusion, misunderstanding 
of what was happening to him and his embarrassment.  It 
was stated that he had begun to use drugs in order to 
self-medicate.  Dr. D.L.S. noted that, in his opinion, the 
finding that the condition had not begun in service was 
based on the fact that the symptoms are not documented.  
However, he rendered his opinion that the inservice 
examinations were not thorough and had not asked the right 
questions.  The onset of a psychosis is slow and 
insidious.  He did have complaints in 1966 and 1968 of 
dizziness, nervous trouble, tension headaches, nocturnal 
sweating and weight gain or loss; however, none of these 
complaints were followed up.


Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 
31, 1946, and a psychosis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

The veteran has been provided with several documents 
notifying him of the evidence and information necessary to 
substantiate his claim.  These documents also include 
explanations of what information and evidence would be 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.

The veteran was provided with a statement of the case 
(SOC) in February 1995.  While this informed the veteran 
that his claim was denied due to the lack of new and 
material evidence, it did inform that his claim had been 
denied because there was no evidence showing that his 
schizophrenia had begun in service, and no opinion 
relating this disorder to his service.  A supplemental 
statement of the case (SSOC) was issued in April 1995, 
after additional private opinions had been submitted and 
following a VA examination, which fully explained why the 
evidence still did not show entitlement to service 
connection, as well as providing information as to what 
evidence was needed.  In December 1996, the Board remanded 
this case, in part so that it could be adjudicated on the 
merits.  This remand also instructed that pertinent 
private records be obtained and ordered a VA examination.  
These records were obtained and the VA examination was 
conducted.  A SSOC dated April 1997 informed the veteran 
of the reasons why this evidence did not show entitlement 
to the requested benefit.  In April 1997, the RO requested 
private records that the veteran had referred to and which 
he had not been able to obtain.  In August 1997, the RO 
informed the veteran that these records had been requested 
but also informed him that it was ultimately his 
responsibility to provide them and that he should also 
request that these records be forwarded to VA.  Following 
the receipt of additional private records and following 
the conduct of another VA examination, the veteran was 
sent a SSOC, which again explained why the evidence of 
record had not established entitlement to the benefit 
sought.  In August 2000, the Board issued a decision, 
which was subsequently vacated, that informed the veteran 
of the reasons for the denial of his claim.  This fully 
reported what evidence was of record, what had been sought 
and explained why the benefit could not be granted.  In 
November 2000, the veteran's representative submitted a 
motion for reconsideration; this motion was denied by the 
Board in January 2001.  Following the CAVC's order for 
readjudication, the veteran was given an opportunity to 
submit additional evidence that would support his claim.  
He took advantage of this by providing a medical opinion 
in August 2002.

Thus, through a series, SOCs, SSOCs, and decisions by the 
Board, the veteran has been informed of the information 
and evidence necessary to substantiate his claim.  The RO 
has also provided the veteran with several VA examinations 
and has notified him of what information was being 
obtained by VA and what information and evidence he needed 
to provide in support of his claim.  For these reasons, 
further development is not needed to meet the requirements 
of VCAA.  See Quartuccio v Principi, 16 Vet. App. 183 
(2002).


Discussion

The record in this case includes evidence that weighs both 
for and against the veteran's claim.  The veteran asserts 
that he began to have hallucinations in service, but the 
service medical records do not confirm that such symptoms 
occurred.  In addition, the veteran has made inconsistent 
statements regarding the onset of his psychiatric 
symptoms, reporting at times that they began, not in 
service, but a few years afterward.  Several physicians 
have stated that the veteran's psychiatric symptoms began 
in service, but some of these reports are not completely 
convincing because they appear to be based on the 
veteran's accounts, along with a limited review of the 
medical history.

On the other hand, at least one physician who examined the 
veteran concluded that the veteran was a relaiable 
historian.  As this statement as to the veteran's 
reliability is based on a medical professional's judgment, 
the veteran's contentions regarding the onset of his 
symptoms in servcie must be given some weight.   
Furthermore, a psychologist reviewed the entire record and 
issued a report in August 2002.  According to this report, 
in the professional opinion of the psychologist, the 
record is sufficient to support a finding that the first 
manifestations of schizophrenia occurred while the veteran 
was in service.  The psychologist notes that, despite the 
absence of explicit references to psychiatric symptoms in 
the service in the service medical records, the overall 
picture is consistent with a gradual onset of 
schizophrenia, with early symptoms occurring in service.   
In view of the psychologist's detailed analysis of the 
record and statements explaining the basis for his 
professional judgments, the psychologist's report weighs 
heavily in favor of the claim.  

Taking into account the veteran's statements, the reports 
of physician's who have found the veteran's allegations of 
service onset credible, and the detailed account submitted 
by the psychologist in August 2002, there is sufficient 
evidence in support of the veteran's claim to at least 
counter the evidence against the claim.  As the evidence 
is approximately in equipoise with regard to the question 
of whether the veteran's schizophrenia began in service, 
this question must be resolved in the veteran's favor.  
Accordingly, the grant of service connection is warranted 
for the veteran's schizophrenia, which began in his 
wartime service from 1966 to 1968. 

ORDER

Service connection for paranoid schizophrenia is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

